                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


 COOK INLET TRIBAL COUNCIL,

                 Plaintiff,
 v.
                                     No. 14-cv-1835 (EGS)
 CHRISTOPHER MANDREGAN, JR.,
 et. al.,

                 Defendants.


                        MEMORANDUM OPINION

      Pursuant to the Indian Self-Determination and Education

Assistance Act (“ISDEAA”), 25 U.S.C. §§ 5301, et seq., Plaintiff

Cook Inlet Tribal Council (“CITC”), an Alaskan Native tribal

organization, challenges a decision of the Indian Health Service

(“IHS”), a component of the United States Department of Health

and Human Services (“HHS”). On July 7, 2014, IHS declined CITC’s

2014 proposed amendment to the funding agreement in its self-

determination contract with the federal government (the

“declination decision”). On November 7, 2018, this Court issued

a Memorandum Opinion and a separate Order (“Remand Order”) that

granted in part CITC’s motion for summary judgment, vacated the

declination decision, and remanded it to IHS for a determination

consistent with the Opinion without issuing a final judgment.

Cook Inlet Tribal Council v. Mandregan, 348 F. Supp. 3d 1, 2-3,

17 (D.D.C. 2018) (“Cook I”).
     The parties move for reconsideration of the remedy the

Court ordered in Cook I. CITC also moves for attorneys’ fees and

costs. Upon careful consideration of the parties’ submissions,

the applicable law, the entire record, and for the reasons

stated below, the Court GRANTS IN PART and DENIES IN PART CITC’s

cross-motion for reconsideration, GRANTS IN PART and DENIES IN

PART Defendants’ motion for reconsideration, and HOLDS IN

ABEYANCE CITC’s motion for attorneys’ fees and costs.

I.   Background

     The Court assumes the parties’ familiarity with the factual

background and procedural history, which are set forth in

greater detail in the Court’s prior Opinion. See Cook I, 348 F.

Supp. 3d at 2-4. Before addressing the parties’ arguments, the

Court provides an abbreviated overview of the relevant statutory

scheme and the Court’s previous rulings.

     The ISDEAA authorizes the Secretary of HHS or the Secretary

of the United States Department of the Interior to enter into

self-determination contracts with Indian tribes and tribal

organizations. See 25 U.S.C. § 5321; see also id. § 5304(i),

(j). Under those contracts, the tribes promise to provide

federally-funded services, such as tribal educational, social,

and health services, that otherwise would have been provided by

the federal government. Id. § 5321(a). The ISDEAA directs the

Secretary to enter into a self-determination contract with an

                                2
Indian tribe upon the request of the tribe under certain

circumstances. Id.

     The Secretary can pay an Indian tribe or a tribal

organization from two sources of funding: (1) the “Secretarial”

amount, id. § 5325(a)(1); and (2) the “contract support costs”

amount, id. § 5325(a)(2), (3). The Secretarial amount is the

amount that the Secretary would have spent if the agency itself

operated the programs. Cook I, 348 F. Supp. 3d at 7. The

Secretarial amount is committed to the agency’s discretion. See

25 U.S.C. § 5325(a)(1). But the Secretary has limited discretion

for the contract support costs funding. See § 5325(a)(2); see

also Ramah Navajo Sch. Bd., Inc. v. Babbitt, 87 F.3d 1338, 1344

(D.C. Cir. 1996) (“Congress left the Secretary with as little

discretion as feasible in the allocation of [contract support

costs].”).

     Because “[i]t soon became apparent” that the Secretarial

amount did not fully account for the total costs incurred by

Indian tribes to provide the services under the self-

determination contracts, Salazar v. Ramah Navajo Chapter, 567

U.S. 182, 186 (2012), the ISDEAA “mandates that the Secretary

shall pay the full amount of ‘contract support costs’ incurred

by tribes in performing their contracts.” Id. at 185; see also

25 U.S.C. § 5325(a)(2). The ISDEAA defines “contract support

costs” as “an amount for the reasonable costs for activities

                                3
which must be carried on by a tribal organization as contractor

to ensure compliance with the terms of the contract and prudent

management[.]” Cook I, 348 F. Supp. 3d at 7 (quoting 25 U.S.C. §

5325(a)(2)). 1

     At issue in this case is whether the Secretary must pay a

tribal organization’s “facility support costs” exclusively from

the Secretarial amount, or whether facility support costs can be

paid from the “contract support costs” amount. Cook I, 348 F.

Supp. 3d at 2. For tribal contractors, like CITC, the ISDEAA

allows them to propose amendments to the funding agreements in

self-determination contracts. Id. at 8 (citing 25 U.S.C. §




1 Section 5325(a)(2) provides that “contract support costs”
consist of costs that: “(A) normally are not carried on by the
respective Secretary in his direct operation of the program; or
(B) are provided by the Secretary in support of the contracted
program from resources other than those under the contract.” 25
U.S.C. § 5325(a)(2). Under Section 5325(a)(3)(A), the contract
support costs “shall include the costs of reimbursing each
tribal contractor for reasonable and allowable costs of” two
categories: “(i) direct program expenses for the operation of
the Federal program that is the subject of the contract,” and
“(ii) any additional administrative or other expense related to
the overhead incurred by the tribal contractor in connection
with the operation of the Federal program, function, service, or
activity pursuant to the contract,” provided that such funding
does not duplicate the Secretarial amount. Id. § 5325(a)(3)(A);
see also Cherokee Nation of Oklahoma v. Leavitt, 543 U.S. 631,
635 (2005) (listing examples of “contact support costs” that
“include indirect administrative costs, such as special auditing
or other financial management costs[;]” “direct costs, such as
workers’ compensation insurance[;]” and “certain startup
costs”).



                                4
5321(a)(2)). Through annual funding agreements incorporated into

the contracts, the Secretary pays the tribe’s costs to

administer the programs when the tribe submits a proposal. See

25 U.S.C. § 5321(a)(2). “[T]he Secretary shall, within ninety

days after receipt of the proposal, approve the proposal and

award the contract unless the Secretary provides written

notification to the applicant that contains a specific finding

that clearly demonstrates” one of the five conditions set forth

in Section 5321(a)(2). Id.; see also id. § 5321(a)(4). “[T]he

Secretary may extend or otherwise alter the 90-day period . . .

if before the expiration of such period, the Secretary obtains

the voluntary and express written consent of the tribe or tribal

organization to extend or otherwise alter such period.” Id. §

5321(a)(2); see also 25 C.F.R. § 900.18 (“A proposal that is not

declined within 90 days (or within any agreed extension . . .)

is deemed approved . . . .”). 2

     Since 1992, CITC has contracted with IHS to operate




2 “The ISDEAA is implemented by regulations promulgated by the
Secretary, collected in 25 C.F.R. Part 900. Those regulations
are automatically made part of all ISDEAA contracts.” Seneca
Nation of Indians v. U.S. Dep’t of Health & Human Servs., 945 F.
Supp. 2d 135, 144 (D.D.C. 2013). Courts have found 25 C.F.R. §
900.18 to be applicable where, as here, a party challenges a
declination decision. See, e.g., Navajo Nation v. U.S. Dep’t of
Interior, 852 F.3d 1124, 1126, 1130 (D.C. Cir. 2017); Seneca
Nation, 945 F. Supp. 2d at 144-145, 147, 149-50, 152. Therefore,
the Court rejects Defendants’ argument that 25 C.F.R. § 900.18
is inapplicable here. See Defs.’ Opp’n, ECF No. 60 at 4 n.1.
                                  5
substance abuse programs serving Alaskan Natives living in the

Cook Inlet region—programs that would otherwise have been

federal programs. Cook I, 348 F. Supp. 3d at 3-4. CITC operates

these programs under the authority of a Board of Directors,

which consists of representatives from eight federally-

recognized Native American tribes. Id. at 4. CITC’s first self-

determination contract provided, among other costs, $11,838.50

for facility-related costs. Id. CITC has received that same

amount for those costs in subsequent years. Id. By 2013, CITC’s

facility support costs grew to $479,040. Id. In April 2014, CITC

proposed an amendment to the 2014 self-determination contract to

add $479,040 in “direct contract support costs associated with

facility support.” Id.

     In rejecting CITC’s proposal in July 2014, id., IHS based

its declination decision on one of the five declination options

permitted in the ISDEAA: “[T]he amount of funds proposed under

the contract is in excess of the applicable funding level for

the contract[.]” 25 U.S.C. § 5321(a)(2)(D). IHS interpreted the

ISDEAA’s funding provisions to mean that CITC already receives

those costs through its annual “Secretarial” funding. Cook I,

348 F. Supp. 3d at 4; see also 25 U.S.C. § 5325(a)(3)(A)

(contract support costs funding “shall not duplicate any

funding” otherwise provided). In other words, IHS argued that

CITC’s request for $479,040 in facility support costs would

                                6
result in duplicative funding as both Secretarial funding and

contract support costs, in violation of the ISDEAA. Cook I, 348

F. Supp. 3d at 4.

     Shortly thereafter, litigation ensued. Id. CITC appealed

IHS’ declination decision to this Court, bringing suit against

Christopher Mandregan, Jr., Alaska Area Director of IHS; Alex M.

Azar II, 3 Secretary of HHS; and the United States of America

(collectively, the “Defendants”). Id. at 2, 4. Thereafter, the

parties filed cross-motions for summary judgment. Id. at 4.

     In Cook I, the Court granted in part CITC’s motion for

summary judgment and vacated IHS’ declination decision of CITC’s

2014 proposal for additional “contract support costs” funding to

account for the increased facility support costs because IHS

improperly declined the proposal. Id. at 17. The Court found

that IHS failed to meet its burden of demonstrating that CITC’s

proposal was in excess of the applicable funding level for the

contract, id. at 14, and that the administrative record did not

contain sufficient documentation for the Court to determine

whether or not CITC’s request duplicates any funding already

provided by the agency, id. at 17. The Court held that Section

5325 of the ISDEAA, 25 U.S.C. § 5325, is ambiguous, id. at 8-12,

and found that CITC’s interpretation of IHS’ guidance—suggesting


3 Secretary Azar has been automatically substituted as a
defendant in this case. See Fed. R. Civ. P. 25(d).
                                7
that facility support costs may be funded as “contract support

costs”—is reasonable, id. at 12-13, 16. In fashioning a remedy,

the Court remanded CITC’s 2014 contract proposal to IHS for a

determination consistent with the Court’s Opinion regarding the

amount of facility support costs that should be funded as

contract support costs beginning with the 2014 contract to

present. Id. at 17. The Court directed the Clerk of Court to

close the case without prejudice, granting either party with the

option to file a motion to re-open the case following further

IHS proceedings. Remand Order, ECF No. 38 at 2. 4 The Court did

not direct the Clerk to enter a final judgment. See id.; see

also Cook I, 348 F. Supp. 3d at 17.

     Cook I set in motion a flurry of activity, including:

(1) cross-motions for reconsideration, see, e.g., Defs.’ Mot.

for Recons., ECF No. 43; Pl.’s Cross-Mot. for Recons. (“Pl.’s

Mot. for Recons.”), ECF No. 52; (2) a motion for attorneys’

fees, see Pl.’s Mot. for Att’ys’ Fees & Costs, ECF No. 41; (3) a

motion to stay agency proceedings, see Pl.’s Mot. to Stay, ECF

No. 49; (4) a Bill of Costs, see Pl.’s Bill of Costs, ECF No.

40; and (5) an appeal to the United States Court of Appeals for

the District of Columbia Circuit (“D.C. Circuit”), see Defs.’




4 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
                                8
Notice of Appeal, ECF No. 47. 5

      The Court exercised its remedial discretion to stay its

Remand Order, see Min. Order (Jan. 18. 2019) (citing Friends of

Earth, Inc. v. EPA, 446 F.3d 140, 148 (D.C. Cir. 2006)). The

Court retained jurisdiction over the case due to the pending

cross-motions for reconsideration, see Min. Order (Jan. 18.

2019), and the D.C. Circuit held in abeyance the appeal pending

the resolution of those motions, see Order, ECF No. 56 (D.C.

Cir. Jan. 23, 2019). Finally, the Court granted the parties’

proposed briefing schedule for the pending motions, Min. Order

(Jan. 29, 2019). 6 Those motions are ripe and ready for the

Court’s adjudication.

II.   Legal Standard

      Federal Rule of Civil Procedure 54(b) governs the parties’

cross-motions for reconsideration because the Court has not


5 On January 18, 2019, the Court granted CITC’s motion for
expedited consideration of its motion to stay agency proceedings
in view of CITC’s deadline for providing information to IHS.
Min. Order (Jan. 18, 2019). The Court explained that Defendants’
notice of appeal was premature and will ripen on the date this
Court resolves the cross-motions for reconsideration. See, e.g.,
Nichols v. Bd. of Trustees of Asbestos Workers Local 24 Pension
Plan, 835 F. 2d 881, 888 (D.C. Cir. 1987); Unitronics v. Gharb,
318 Fed. Appx. 902, 904 (Fed. Cir. 2008) (per curiam). Finally,
the Court stayed its Remand Order pending resolution of the
cross-motions for reconsideration. Min. Order (Jan. 18, 2019).
6 In the interest of judicial economy, the Court stayed the
proceedings in a related action, Cook Inlet Tribal Council, Inc.
v. Mandregan, Civil Action No. 18-632 (EGS), since that case
involves a nearly identical issue as the one in the present
action. Min. Order, Civil Action No. 18-632 (Apr. 9, 2019).
                                  9
entered a final judgment. Shapiro v. U.S. Dep’t of Justice,

No. CV 13-555 (RDM), 2016 WL 3023980, at *2 (D.D.C. May 25,

2016) (applying Rule 54(b) to a motion for reconsideration

“[b]ecause the Court ha[d] not entered final judgment”). 7 Under

Rule 54(b), “the Court [may] revisit any order that adjudicates

‘fewer than all the claims or rights and liabilities of fewer

than all the parties . . . at any time before’ the entry of

final judgment.” Id. (quoting Fed. R. Civ. P. 54(b)). The

standard for determining whether or not to grant a motion for

reconsideration brought under Rule 54(b) is the “as justice

requires” standard. Judicial Watch v. Dep’t of Army, 466 F.

Supp. 2d 112, 123 (D.D.C. 2006). Under this flexible standard,

the Court considers “whether the court patently misunderstood

the parties, made a decision beyond the adversarial issues

presented, made an error in failing to consider controlling




7 The parties move for reconsideration under Rule 54(b). See
Defs.’ Mot. for Recons., ECF No. 43 at 1, 3-4; see also Pls.’
Mot. for Recons., ECF No. 52 at 8, 12-13. In the alternative,
Defendants move for reconsideration under Federal Rule of Civil
Procedure 59(e). Defs.’ Mot. for Recons., ECF No. 43 at 2-3, 5.
Rule 59(e) provides that “[a] motion to alter or amend a
judgment must be filed no later than 28 days after the entry of
the judgment.” Fed. R. Civ. P. 59(e) (emphasis added). CITC
points out that Rule 59(e) does not apply because “a formal
final judgment has yet to be entered in [this] case.” Pls.’ Mot.
for Recons., ECF No. 52 at 13 n. 4. The Court agrees. See Cobell
v. Norton, 224 F.R.D. 266, 271 (D.D.C. 2004) (“Rule 54(b)
governs reconsideration of orders that do not constitute final
judgments in a case.”). Accordingly, the Court will apply Rule
54(b) to the cross-motions for reconsideration.
                                10
decisions or data, or whether a controlling or significant

change in the law has occurred.” In Def. of Animals v. Nat’l

Insts. of Health, 543 F. Supp. 2d 70, 75 (D.D.C. 2008) (internal

quotation marks omitted); see also Montgomery v. IRS, 356 F.

Supp. 3d 74, 79 (D.D.C. 2019) (“[T]here must be some ‘good

reason’ to reconsider an issue already litigated by the parties

and decided by the court, such as new information, a

misunderstanding, or a clear error.”).

     The moving party has the burden of demonstrating “that some

harm, legal or at least tangible, would flow from a denial of

reconsideration.” In Def. of Animals, 543 F. Supp. 2d at 76

(quoting Cobell v. Norton, 355 F. Supp. 2d 531, 540 (D.D.C.

2005)). “[E]ven if justice does not require reconsideration of

an interlocutory ruling, a decision to reconsider is nonetheless

within the court’s discretion[.]” Id. (internal quotation marks

omitted). However, this discretion is “limited by the law of the

case doctrine and ‘subject to the caveat that where litigants

have once battled for the court’s decision, they should neither

be required, nor without good reason permitted, to battle for it

again.’” Id. (quoting Singh v. George Wash. Univ., 383 F. Supp.

2d 99, 101 (D.D.C. 2005) (citation omitted)).

III. Analysis

     In moving for reconsideration, Defendants seek

clarification as to whether the Remand Order was a final

                               11
judgment, and request that the Court limit the Remand Order to

the 2014 contract proposal on the ground that the 2014 contract

proposal is the only one at issue in this case. Defs.’ Mot. for

Recons., ECF No. 43 at 4. CITC moves for reconsideration on

three grounds: (1) “controlling decisions indicate an

[Administrative Procedure Act (“APA”)]-style remand is improper

in ISDEAA litigation”; (2) CITC will suffer from “legal and

tangible harm” as a result of the denial of reconsideration; and

(3) the parties never “battle[d] over the question of [the

appropriate] remedy” in their summary judgment briefing. Pl.’s

Mot. for Recons., ECF No. 52 at 13 (internal quotation marks

omitted). The Court considers each argument in turn, concluding

that an award to CITC for the increased facility support costs

is the appropriate remedy under 25 U.S.C. § 5331(a), and that

the award must be limited to the 2014 contract proposal. 8


8 Neither party seeks reconsideration of the substance of Cook I
in which the Court: (1) granted in part CITC’s motion for
summary judgment; (2) denied Defendants’ cross-motion for
summary judgment; (3) vacated IHS’ declination decision of
CITC’s 2014 contract proposal; (4) held that Section 5325 of the
ISDEAA is ambiguous; (5) found that CITC’s interpretation of
IHS’ guidance—that facility support costs may be funded as
“contract support costs”—is reasonable; and (6) rejected IHS’
interpretation that all facility support costs must be funded in
the Secretarial amount because the Court found that the agency’s
conclusion was not compelled by the statute and the regulations
or the agency’s own guidance. See Defs.’ Mot. for Recons., ECF
No. 43 at 1-7; see also Pl.’s Mot. for Recons., ECF No. 52 at 1-
32. The Court stands by its initial conclusions as to those
unchallenged portions in its prior Opinion. See Cook I, 348 F.
Supp. 3d at 2-16.
                                12
       A. The Remand Order Was Not a Final Judgment

     The parties agree that the Remand Order was not a final

judgment. See, e.g., Defs.’ Mot. for Recons., ECF No. 43 at 5

(“Defendants believe this [R]emand [O]rder is not a final

judgment.”); Pl.’s Mot. for Recons., ECF No. 52 at 13

(requesting entry of a final judgment); Defs.’ Opp’n, ECF No. 60

at 17. Nonetheless, Defendants seek clarification on that point.

E.g., Defs.’ Mot. for Recons., ECF No. 43 at 4-6. Defendants

explain that they make this request for two reasons: (1) to

ensure that “the parties retain the ability to appeal the

[O]rder after the proceedings on remand[;]” and (2) in the event

that “the case is re-opened, and the Court later issues a final

judgment.” Defs.’ Opp’n, ECF No. 60 at 17-18.

     A party may seek appellate review “from all final decisions

of the district courts . . . .” 28 U.S.C. § 1291 (emphasis

added). “It is black letter law that a district court’s remand

order is not normally ‘final’ for purposes of appeal under 28

U.S.C. § 1291.” N.C. Fisheries Ass’n v. Gutierrez, 550 F.3d 16,

19 (D.C. Cir. 2008) (citations omitted). “[A]n exception to this

general rule, however, where the agency to which the case is

remanded seeks to appeal and it would have no opportunity to

appeal after the proceedings on remand.” Occidental Petroleum

Corp. v. SEC, 873 F.2d 325, 330 (D.C. Cir. 1989). Applying these

principles, the D.C. Circuit held that this Court’s Order

                               13
granting summary judgment to a party and remanding the matter to

the agency for further proceedings was “a non-final remand

order[.]” Sierra Club v. U.S. Dep’t of Agric., 716 F.3d 653, 655

(D.C. Cir. 2013).

     The same is true here. This Court granted in part CITC’s

motion for summary judgment, vacated IHS’ declination decision,

and remanded CITC’s 2014 contract proposal to IHS for a decision

consistent with the prior Opinion. Cook I, 348 F. Supp. 3d at

16-17. The Court’s Remand Order cannot be construed as “final”

because the remand to IHS contemplated further proceedings due

to insufficient information in the administrative record to

support CITC’s request for facility support costs. See Pueblo of

Sandia v. Babbitt, 231 F.3d 878, 881 (D.C. Cir. 2000)

(determining that district court’s Remand Order “contemplate[d]

more than the ministerial act of using a corrected survey”).

     Furthermore, Defendants fail to argue that they would not

have had an opportunity to appeal the Court’s decision after the

completion of the agency proceedings on remand. See Defs.’ Mot.

for Recons., ECF No. 43 at 5-6. The Court therefore finds that

its Remand Order is not a final one. See, e.g., Babbitt, 231

F.3d at 881 (holding that “[b]ecause the district court’s order

[came] within the category of a remand for significant further

proceedings,” the D.C. Circuit was “without jurisdiction to

review it because . . . remand orders as a category are not

                               14
final.”); cf. Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744

(1976) (orders granting partial summary judgment but leaving the

“award[ ] of other relief . . . to be resolved have never been

considered . . . ‘final’ within the meaning of 28 U.S.C. §

1291”). 9 Accordingly, the Court GRANTS IN PART Defendants’ motion

for reconsideration, and the Court confirms that the Remand

Order is not a final judgment. See Defs.’ Mot. for Recons., ECF

No. 43 at 5-6.

       B. The Court Vacates Its Remand Order

     The question of the appropriate remedy in this ISDEAA case

is a challenging one. In their cross-motions for summary

judgment, the parties did not brief whether the proper remedy

was injunctive relief, a referral to meet and confer over the

requested amount of funding, or a remand to the agency. See




9 When deciding whether Remand Orders were final appealable
orders, the D.C. Circuit has analyzed the requirements under the
collateral order doctrine. See, e.g., Sierra Club, 716 F.3d at
657. “The requirements for collateral order appeal . . . [are]
that an order [1] conclusively determine the disputed question,
[2] resolve an important issue completely separate from the
merits of the action, and [3] be effectively unreviewable on
appeal from a final judgment.” Ashraf-Hassan v. Embassy of
France, in the U.S., 610 F. App’x 3, 6 (D.C. Cir. 2015) (quoting
Will v. Hallock, 546 U.S. 345, 349 (2006)). Neither party
invokes the collateral order doctrine, nor do they show that the
Remand Order was immediately appealable under that doctrine. See
generally Defs.’ Mot. for Recons., ECF No. 43; Pl.’s Mot. for
Recons., ECF No. 52. The Court need not consider this issue
because the parties did not raise it. See Brodie v. Burwell, No.
CV 15-322 (JEB), 2016 WL 3248197, at *12 n.1 (D.D.C. June 13,
2016).
                                15
generally Pl.’s Mot. for Summ. J., ECF No. 13; Defs.’ Cross-Mot.

for Summ. J., ECF No. 15. Without the benefit of briefing on the

appropriate relief, this Court in Cook I remanded CITC’s 2014

contract proposal to IHS for a decision consistent with its

Memorandum Opinion because the Court found that there was

insufficient information in the administrative record to support

the specific amount CITC’s sought in facility support costs. 10

348 F. Supp. 3d at 17. In its cross-motion for reconsideration

of the Remand Order, CITC argues that immediate injunctive

relief, rather than a plenary remand to the agency, is the

appropriate remedy for IHS’ “unlawful” declination decision.

Pl.’s Mot. for Recons., ECF No. 52 at 28. According to CITC, a

plenary remand is “at odds with controlling decisions, is

contrary to the statutory scheme, and prejudices CITC.” Id. at

14. Mindful of the courts in this jurisdiction that have




10CITC requested that this Court direct Defendants to “issue an
amendment to [CITC’s] FY 2014 contract adding $467,201.50 in
direct contract support cost funds” in its Proposed Order
accompanying its motion for summary judgment. Pl.’s Proposed
Order Granting Mot. for Summ. J., ECF No 13-6 at 2 (emphasis
added); see also Compl., ECF No. 1 at 8 ¶ 29 (“On April 11,
2014, CITC submitted to the agency a proposal to amend its FY
2014 funding agreement to include $479,040 in direct contract
support cost funding for the facility costs CITC was incurring
to carry out the contracted programs.” (emphasis added)).
Defendants’ cross-motion for summary judgment was not
accompanied by a proposed order as required by Local Civil Rule
7.1(c). See LCvR 7.1(c) (“Each motion and opposition shall be
accompanied by a proposed order.”); see generally Defs.’ Cross-
Mot. for Summ. J., ECF No. 15.
                                16
encouraged parties to reach a joint resolution in ISDEAA cases,

CITC is amenable to a negotiated resolution. Id. at 20.

     Defendants seek reconsideration of the remedy in Cook I on

different grounds. Defs.’ Mot. for Recons., ECF No. 43 at 6; see

also Defs.’ Opp’n, ECF No. 60 at 1. Acknowledging the Court’s

finding that “the Secretary had not met her burden of ‘clearly

demonstrating’ the basis for her [declination decision],”

Defendants argue that any relief should be limited to the fiscal

year 2014 contract, id., and that “nothing in the ISDEAA compels

the award of the amount proposed by [CITC] . . . in such a

circumstance[,]” Id. at 3. Finally, Defendants contend that the

remand was an appropriate remedy in this case, and the Court

should not disturb its prior Opinion. Id. at 1.

     After first explaining the Court’s authority to grant

appropriate relief under the ISDEAA and then discussing the

basis for reconsideration, the Court will address each of the

parties’ arguments in turn.

             1. Courts Have Broad Discretion to Fashion an
                Appropriate Remedy in Equity under the ISDEAA

     In Defendants’ view, “[t]he decision to remand was well

within the Court’s ‘broad discretion to fashion an appropriate

remedy in equity’” under the ISDEAA. Defs.’ Opp, ECF No. 60 at 2

(quoting Pyramid Lake Paiute Tribe v. Burwell, 70 F. Supp. 3d

534, 545 (D.D.C. 2014)). According to CITC, “Congress did confer


                               17
upon the district courts some measure of latitude to craft

‘appropriate relief’ based on the nature of the ISDEAA

dispute[.]” Pl.’s Mot. for Recons., ECF No. 52 at 26.

     Section 5331(a) expressly provides:

          [T]he district courts may order appropriate
          relief including money damages, injunctive
          relief against any action by an officer of the
          United States or any agency thereof contrary
          to this chapter or regulations promulgated
          thereunder, or mandamus to compel an officer
          or employee of the United States, or any
          agency thereof, to perform a duty provided
          under this chapter or regulations promulgated
          hereunder (including immediate injunctive
          relief to reverse a declination finding under
          section 5321(a)(2) of this title or to compel
          the Secretary to award and fund an approved
          self-determination contract).

25 U.S.C. § 5331(a) (emphasis added). “Statutory construction

must begin with the language employed by Congress and the

assumption that the ordinary meaning of that language accurately

expresses the legislative purpose.” Navajo Nation v. U.S. Dep’t

of Interior, 852 F.3d 1124, 1128 (D.C. Cir. 2017) (quoting

Engine Mfrs. Ass’n. v. South Coast Air Quality Mgmt. Dist., 541

U.S. 246, 252 (2004) (internal quotation marks omitted)).

     The D.C. Circuit has recognized that the word “‘may’ is

permissive rather than obligatory.” Baptist Mem’l Hosp. v.

Sebelius, 603 F.3d 57, 63 (D.C. Cir. 2010); Bennett v. Panama

Canal Co., 475 F.2d 1280, 1282 (D.C. Cir. 1973) (“Ordinarily

‘may’ is a permissive not a mandatory term.”). As Defendants


                               18
correctly point out, see Defs.’ Opp’n, ECF No. 60 at 4, Congress

intended for the term “including” in Section 5331(a) to set

forth a non-exhaustive list of examples of “appropriate relief,”

id. at 4-5; see also United States v. Philip Morris USA Inc.,

566 F.3d 1095, 1115 (D.C. Cir. 2009) (explaining that the term

“including” is meant to be non-exhaustive).

     Based on the usage of the word “including” in two separate

places in the statute, Defendants read Section 5331(a) to

provide district courts with a list of non-exhaustive examples

of relief. Defs.’ Opp’n, ECF No. 60 at 4. CITC takes issue with

that interpretation. Pl.’s Reply, ECF No. 62 at 5-6. CITC argues

that “[t]he common feature of all the remedies listed in

sections 5331 is that they speak to final actions taken by a

court,” id. at 5 (emphasis in original), and “[n]one of those

final district court remedies is consistent with the non-

judicial course of sending a challenged declination matter back

to the agency for a do-over[,]” id. at 6 (emphasis in original).

CITC maintains that Section 5331(a) does not contemplate a

remand as a remedy in an ISDEAA case. Id.; see also Pl.’s Mot.

for Recons., ECF No. 52 at 26 (stating that “remand is not among

the kinds of relief Congress enumerated”). CITC goes on to argue

that “[o]nce IHS fails to [issue a declination decision] within

the statutory timeframe, and once the Court has reversed a

declination under section 5321(a)(2), the only permissible

                               19
remedies under section 5331(a) are to issue statutory

‘injunctive relief,’ including ‘to compel the Secretary to award

and fund an approved self-determination contract,’ or issue a

‘mandamus’ order against the relevant officials.” Id. at 25

(emphasis added) (quoting 25 U.S.C. § 5331(a)).

     It is uncontested that Section 5331(a) gives district

courts the authority to impose final actions. It is also

undisputed that a “remand” is not one of the examples listed in

Section 5331(a). That being said, nothing in Section 5331(a)

limits the Court’s authority to grant appropriate relief in the

form of a remand in the ISDEAA context. See 25 U.S.C. § 5331(a).

Indeed, courts in this jurisdiction have determined that a

remand to an agency for further proceedings is a proper remedy

under Section 5331(a) in certain circumstances. See, e.g.,

Seminole Tribe of Fla. v. Azar, 376 F. Supp. 3d 100, 114 (D.D.C.

2019) (finding that remand was appropriate because “the parties

should be afforded another opportunity to reach an agreement

before time and resources are expended on further judicial

proceedings”). CITC has failed to cite any binding authority

within this Circuit—and the Court is aware of none—that

prohibits a district court from remanding to an agency a

declination decision. See generally Pl.’s Mot. for Recons., ECF

No. 52. The Court therefore finds that CITC’s interpretation of

Section 5331(a) is untenable because the plain language of that

                               20
section gives this Court broad discretion to fashion an

appropriate remedy, including, but not limited to, a remand to

the agency for further proceedings. 11 See 25 U.S.C. § 5331(a).

              2.    Controlling Decision

     The Court next considers the basis for reconsideration of

Cook I. A party must provide the Court with a “meritorious basis

upon which to grant it reconsideration.” Robinson v. District of

Columbia, 296 F. Supp. 3d 189, 193 (D.D.C. 2018). Defendants

appear to rely on the Court’s authority to modify Cook I in the

interest of justice. See Defs.’ Mot. for Recons., ECF No. 43 at

4 (stating the “as justice requires” standard). CITC argues that




11In Cook I, the Court remanded CITC’s 2014 proposal to IHS,
citing Florida Power & Light Co. v. Lorion, 470 U.S. 729, 744
(1985). Cook I, 348 F. Supp. 3d at 17. To support their position
that the Remand Order was an improper remedy, CITC draws a
distinction between Florida Power and Cook I, arguing that
“[Florida Power] concerned routine agency remands in the context
of the Hobbs Act and the APA, not the special judicial review
proceedings governed by the ISDEAA.” Pl.’s Mot. for Recons., ECF
No. 52 at 22. CITC points out that this action is unlike an APA
action because judicial review in ISDEAA cases is not limited to
the administrative record. Id. CITC relies on Fort McDermitt
Paiute & Shoshone Tribe v. Price, No. 17-837, 2018 WL 4637009,
at *2 n.2 (D.D.C. Sept. 27, 2018), in which the court observed
that it is a “misconception that [an ISDEAA] case involves an
APA-style review limited to the administrative record. It does
not.” Id. at 22-23. CITC argues that Florida Power does not
control the outcome of this case. Id. at 23. Defendants have
conceded these arguments by not responding to them. See Campbell
v. Nat’l R.R. Passenger Corp., 311 F. Supp. 3d 281, 327 (D.D.C.
2018) (Sullivan, J.) (“Plaintiffs do not offer any response to
this argument, and thus concede it.”); see also Defs.’ Opp’n,
ECF No. 60 at 13 (“There are certainly distinctions between the
APA and the ISDEAA[.]”).
                                21
this Court erred in failing to consider “[c]ontrolling decisions

from this Circuit and from this Court, as well as other federal

courts[.]” Pl.’s Mot. for Recons., ECF No. 52 at 16.

     “[R]econsideration will generally be denied unless the

moving party can point to controlling decisions or data that the

court overlooked—matters, in other words, that might reasonably

be expected to alter the conclusion reached by the court.”

Cobell, 355 F. Supp. 2d at 539 (quoting Shrader v. CSX Transp.,

Inc., 70 F.3d 255, 257 (2d Cir. 1995)). CITC contends that the

D.C. Circuit, courts in this jurisdiction, and federal courts in

other jurisdictions lend support to their argument that a remand

is contrary to “controlling decisions” where a court reverses

the agency’s declination decision. Pl.’s Mot. for Recons., ECF

No. 52 at 16-21 (collecting cases). This Court is bound by

“controlling precedent—which in this [D]istrict, means D.C.

Circuit and Supreme Court precedent.” Mesa Power Grp., LLC v.

Gov’t of Canada, 255 F. Supp. 3d 175, 182 (D.D.C. 2017). CITC

points to one controlling decision as the proper basis for

reconsideration: Navajo Nation v. United States Department of

the Interior, 852 F.3d 1124 (D.C. Cir. 2017). Pl.’s Mot. for

Recons., ECF No. 52 at 17-18 (“Navajo Nation, decided well after

the close of briefing here, is controlling decisional law on the

remedial issue presented in this case.”).

      In Navajo Nation, a Native American tribe delivered to the

                               22
agency a proposal to its annual funding agreement during a

partial government shutdown, requesting a budget increase from

approximately $1.3 million to $17 million. 852 F.3d at 1126-27.

The agency failed to approve or deny the proposal within the

ninety-day window for the Secretary to act under the ISDEAA, but

the agency issued a partial declination decision after the

shutdown, authorizing about $1.3 million. Id. at 1127. As a

result, the tribe brought an action to receive the full amount

requested in the proposal. Id. at 1128. The D.C. Circuit

rejected the government’s arguments for equitable estoppel and

equitable tolling for its untimeliness because: (1) the

government’s position has been that “estoppel does not apply

against the sovereign United States[,]” especially since it “has

charged itself with moral obligations of the highest

responsibility and trust” to Native Americans, id. at 1129

(citation and internal quotation marks omitted); and

(2) “[g]overnment stoppages are hardly unforeseeable” and not

“extraordinary circumstances” warranting equitable tolling since

the government could have receive proposals during the shutdown,

id. at 1130.

     The D.C. Circuit also rejected the government’s argument

that the tribe could not be awarded funds in excess of the

“Secretarial amount.” Id. The government argued that the agency

could not “be required to award funding in excess of the amount

                               23
of funds the [agency] would otherwise have expended on the

particular program or service for the tribe” because the ISDEAA

“provides that the Secretary may decline a proposal if the

amount of funding proposed ‘is in excess of the applicable

funding level for the contract[.]’” Id. (quoting 25 U.S.C. §

5321(a)(2)(D)). The D.C. Circuit explained:

           In short, [the Department of the Interior]
           seeks to transform the funding floor into a
           ceiling. This argument has been oft rejected.
           See Yurok Tribe, 785 F.3d at 1412 (noting that
           the statute, “by its clear terms, sets a
           floor, not a ceiling, on the amount of money
           that a Tribe can receive in a self-
           determination contract”); Seneca Nation of
           Indians v. United States Dep’t of Health &
           Human Servs., 945 F. Supp. 2d 135, 150-51
           (D.D.C. 2013) (noting that the . . .
           Secretarial amount is not immutable and can be
           increased by the Secretary). The cited
           portions of the ISDEAA do not “support the
           government’s claim that self-determination
           contracts are limited to funding for programs
           the government currently provides to the
           requesting tribe.” Yurok Tribe, 785 F.3d at
           1412-13.

Id. In reversing the district court’s decision denying the

tribe’s motion for summary judgment, the D.C. Circuit

invalidated the agency’s partial declination decision, thereby

approving the tribe’s proposal for approximately $17 million.

Id.

      Relying on Navajo Nation, CITC argues that “[t]he same

outcome follows here” because “in the wake of an unlawful

declination, the contract proposal must be awarded at the net

                                24
$467,201.50 level specified in CITC’s 2014 proposal.” Pl.’s Mot.

for Recons., ECF No. 52 at 17. CITC contends that this Court

should have awarded injunctive relief to CITC because: (1) this

Court reversed the declination decision; and (2) IHS failed to

“muster all of its arguments and develop a valid declination

decision” within the required ninety-day period. 12 Id. at 16

(citing 25 U.S.C. § 5321(a)(2)). CITC contends that “IHS doesn’t

get a second chance to make a fresh declination decision, to

revise or add to a declination decision made four years earlier,

or to devise new reasons why the amounts should be declined (as

its December 13, 2018, letter now suggests).” Id.

     Defendants respond that “as [CITC] notes, there are cases

in which courts have ordered the contract proposal to be awarded

as originally proposed by the contractor, but almost all of

those cases involved a nonexistent or untimely agency decision.”

Defs.’ Opp’n, ECF No. 60 at 8 (footnote omitted). According to

Defendants, Navajo Nation falls within the category of cases in

which courts awarded the contract amendments as proposed where


12Plaintiffs cite several out-of-Circuit decisions to support
the proposition that the Remand Order was impermissible because
IHS did not develop a valid declination decision within the
ninety-day timeframe. See Pl.’s Mot. for Recons., ECF No. 52 at
20-21. Defendants also rely on non-binding authority. Defs.’
Opp’n, ECF No. 60 at 7-8, 11-13. The Court need not consider the
out-of-Circuit decisions because those cases are not binding on
this Court. Cf. Light v. Mills, 697 F. Supp. 2d 118, 124 (D.D.C.
2010) (declining to consider the reasoning of a Sixth Circuit
opinion that was not binding on the court).
                                25
the agency’s declination decisions were untimely. See id. at 8,

11. Defendants briefly summarize Navajo Nation, and they do not

challenge Navajo Nation as a controlling decision. Id. at 11.

Rather, Defendants attempt to distinguish a decision from a

member of this Court—holding that the proposed contract

amendments in that case became effective when the Secretary

failed to respond within the ninety-day window, Seneca Nation,

945 F. Supp. 2d at 152—from this case because “the Seneca Nation

court was not concerned that the proposed amount might exceed

what the ISDEAA allowed.” Id. at 10. As to Navajo Nation,

Defendants state that the D.C. Circuit “following the reasoning

of Seneca Nation, awarded the contract as proposed.” Id. at 11.

Defendants fail to respond to CITC’s argument that the D.C.

Circuit in Navajo Nation “specifically rejected the agency’s

argument—identical to the argument IHS advances here—that the

Court should instead order the contract approved at a lower

amount because some lower amount was all that the Tribe was

entitled to be paid under the ISDEAA.” Pl.’s Mot. for Recons.,

ECF No. 52 at 17; see generally Defs.’ Opp’n, ECF No. 60.

Accordingly, the Court finds that Defendants have conceded that

point. See Campbell, 311 F. Supp. 3d at 327.

     Next, Defendants argue that “the burden of proof required

for the successful defense of a declination has nothing to do

with the appropriate remedy should a court determine that IHS

                               26
failed to meet that burden.” Defs.’ Opp’n, ECF No. 60 at 5.

Defendants do not deny that this Court in Cook I found that the

agency failed to meet its burden of demonstrating the “validity

of the grounds for declining the contract proposal[.]” Id.

(quoting 25 U.S.C. § 5321(e)(1)). CITC responds that “a remand

accomplishes a complete end-run around that burden, because

instead of having to defend its 2014 declination here and

suffering the consequences when IHS is unable to do so, the

agency gets to simply redo its declination from scratch . . . .”

Pl.’s Reply, ECF No. 62 at 6. Citing the ninety-day window in

Section 5321(a), CITC argues that the facts of this case show

that the Remand Order creates a “perverse outcome” that “upsets

the entire statutory scheme, which strictly limits the reasons

and timeframe in which the Secretary may lawfully decline a

contract proposal.” Id.

     The Court is persuaded by CITC’s argument that the unique

facts and circumstances of this case demonstrate that the Remand

Order was inconsistent with Navajo Nation. See 852 F.3d at 1130.

Here, Defendants’ position remains the same: “IHS has always

maintained that if any facilities support costs are provided

through the Secretarial amount, such costs cannot be recouped as

[contract support costs].” Defs.’ Opp’n, ECF No. 60 at 16

(stating that “CSC funding ‘shall not duplicate any funding [for

the Secretarial amount] provided under subsection (a)(1) of this

                               27
section’” (quoting 25 U.S.C. § 5325(a)(3)). Defendants’

argument—that a remand is appropriate in order to afford the

agency with additional time for “further factual development” to

prevent duplication, id.—is not consistent with the ISDEAA for

two primary reasons. First, the ISDEAA places the burden on the

agency, rather than the tribe or tribal organization, to develop

the record within the ninety-day window, see 25 U.S.C. §

5321(a)(2), and the agency bears the burden to “clearly

demonstrat[e] the validity of the grounds for declining the

contract proposal (or portion thereof)[,]” id. § 5321(e). IHS

failed to do so. Next, the statute permits the agency to seek an

extension of that window with the voluntary and express written

consent of the tribe or tribal organization. Id. § 5321(a)(2).

IHS sought no such extension. 13 CITC states, and this Court

agrees, that “Congress specifically assigned to IHS, and not to

CITC or to the Court, the role of making defensible 90-day

funding determinations when assessing contract proposals.” Pl.’s




13The Court observes that Defendants’ position—“the government
does not agree that a missed statutory deadline must necessarily
result in an award of the contract as proposed,” Defs.’ Opp’n,
ECF No. 60 at 10 n.8—is inconsistent with D.C. Circuit
precedent. See Navajo Nation, 852 F.3d at 1128-30. While this
Court acknowledges that “[n]othing in the Act requires the
Secretary to provide a windfall to a tribe[,]” Pyramid Lake, 70
F. Supp. 3d at 545, the tribe in Navajo Nation was awarded a
contract as proposed where the agency failed to respond to a
tribe’s proposal within the ninety-day window. 852 F.3d at 1128-
30.
                                28
Mot. for Recons., ECF No. 52 at 23 (emphasis in original). IHS’

failure to do so must result in the approval of the proposal.

See 25 U.S.C. § 5321(a)(2); cf. Cobell v. Norton, 240 F.3d 1081,

1101 (D.C. Cir. 2001) (noting that statutes dealing with tribal

rights should be “construed liberally in favor of the [Native

Americans]”).

     The Court cannot ignore that denying reconsideration of the

Remand Order could harm CITC. See In Def. of Animals, 543 F.

Supp. 2d at 76. CITC argues that after the Court issued the

Remand Order, IHS improperly attempted to: (1) use the agency

proceedings on remand to “redo” its declination decision, Pl.’s

Mot. for Recons., ECF No. 52 at 9; and (2) “launch[] a fishing

expedition for information [IHS] believe[d] may help develop new

agency arguments” that CITC’s proposal is “ineligible for

[contract support costs] funding,” id. at 29. On November 30,

2018, an earthquake impacted CITC’s outpatient services and

administrative building in Alaska, causing CITC’s staff to

switch into “emergency response mode.” Id. at 12 (stating that

the “earthquake made CITC’s entire outpatient services and

administrative building uninhabitable”). A few days later, IHS

requested that CITC supply detailed explanations and

documentation for several categories of information, such as

CITC’s general ledger, budget, lease and rental agreements. Id.

at 11 (describing the fourteen requests with subparts as “a

                               29
wide-ranging set of requests”); see also Letter from Christopher

Mandregan, Jr., IHS, to Gloria O’Neill, CITC (Dec. 13, 2018),

Pl.’s Ex. A, ECF No. 52-1 at 1-3. CITC argues that Mr. Mandregan

demanded the information even though he knew that CITC

transitioned into emergency response mode as a result of the

earthquake, and that he made the demands during the holiday

season. Pl.’s Mot. for Recons., ECF No. 52 at 12. Defendants do

not respond to these points. See generally Defs.’ Opp’n, ECF No.

60; see also Campbell, 311 F. Supp. 3d at 327.

     Rather, Defendants rely on Maniilaq Association v. Burwell,

170 F. Supp. 3d 243, 256 (D.D.C. 2016) (“Maniilaq II”), to

support IHS’ document requests. 14 See Defs.’ Opp’n, ECF No. 60 at




14In Maniilaq Association v. Burwell, 72 F. Supp. 3d 227, 240-
241 (D.D.C. 2014) (“Maniilaq I”), the court found that the
tribal organization’s proposed lease of a clinic was included in
the organization’s funding agreement by operation of law where
the Secretary did not respond within the statutorily-mandated
timeframe under 25 U.S.C. § 5387(b), and that remand was not
appropriate. The parties disagree as to whether Maniilaq I and
Maniilaq II are applicable here. CITC argues that the Maniilaq
cases stand for the proposition that the proper remedy for an
illegal declination is an award of the full contract proposal.
Pl.’s Mot. for Recons., ECF No. 52 at 18-19. Defendants argue
that the Maniilaq cases do not apply to this case because both
cases involve Title V of the ISDEAA, whereas this case involves
Title I. Defs.’ Opp’n, ECF No. 60 at 10. Defendants contend that
Maniilaq I is distinguishable because the declination decision
in the present action was timely, id. at 10, and that the court
in Maniilaq II did not award the contract proposal because the
court adopted the parties’ agreement, id. at 9. By not
responding, see Pl.’s Reply, ECF No. 62 at 13-14, CITC has
conceded these points. See Campbell, 311 F. Supp. 3d at 327.
Notwithstanding Defendants’ attempts to distinguish the Maniilaq
                                30
9 n.6. In Maniilaq II, the court vacated a declination decision

of the tribal organization’s lease proposal because the

Secretary failed to meet her burden to prove, by clear and

convincing evidence, the validity of the agency’s grounds for

rejecting the proposal under 25 U.S.C. § 5387(d). 170 F. Supp.

3d at 255-56. In doing so, the court “stop[ped] short of

requiring the other specific relief that [the plaintiff]

request[ed]” and “compel[led] the parties to discuss, in a

manner consistent with [the] opinion, the proper amount of

compensation . . ., and how the amount of lease compensation

shall be determined in subsequent years.” Id. at 256. In

accordance with the directives in Maniilaq II, the parties

submitted a joint status report, stating that they “conferred

and came to agreement regarding the information and

documentation that should be exchanged to facilitate

negotiations” and “[t]he [p]arties exchanged numerous documents

. . . .” Joint Status Report, Maniilaq II, Civil Action No. 15-

152 (JDB) (D.D.C. May 26, 2016), ECF No. 23 at 1 (emphasis

added). According to Defendants, “[f]ollowing the Court order in

Maniilaq II, IHS requested and received much of the same

documentation it has requested of [CITC] in this matter.” Defs.’

Opp’n, ECF No. 60 at 9 n.6.



cases from this case, Defendants rely on Maniilaq II to support
their position. See Defs.’ Opp’n, ECF No. 60 at 8-9, 9 n.6, 10.
                               31
     The record does not support Defendants’ position. Unlike

the agreement among the parties in Maniilaq II, the letter from

IHS to CITC does not indicate that the parties either conferred

or agreed on the disclosure of the requested information. See

Pl.’s Ex. A, ECF No. 52-1 at 1-3. It is undisputed that IHS

“asked for additional information that could assist it in

‘determin[ing] the amount [Plaintiff] is owed for facility

support costs,’” Defs.’ Opp’n, ECF No. 60 at 16-17 (quoting

Pl.’s Ex. A, ECF No. 52-1 at 1). But CITC had no say in whether

or not the agency’s so-called “narrowly tailored request[s] for

information” were amenable. Id. at 17. For these reasons, CITC

has demonstrated some legal and tangible harm. See In Def. of

Animals, 543 F. Supp. 2d at 76.

     As this Memorandum Opinion makes clear, the question of the

appropriate remedy in this ISDEAA case is difficult in light of

the arguments presented in the cross-motions for

reconsideration. Neither party disputes that this Court did not

consider the arguments raised in the cross-motions for

reconsideration regarding the appropriate remedy in this case

because the parties did not raise them in their cross-motions

for summary judgment. See Pl.’s Mot. for Recons., ECF No. 52 at

13; see generally Defs.’ Opp’n, ECF No. 60. The failure of the

parties to raise these arguments provides another basis for

reconsideration. See M.K. v. Tenet, 196 F. Supp. 2d 8, 16

                                  32
(D.D.C. 2001) (“[I]f the arguments addressed herein were

originally raised (i.e., two years ago), it would have prevented

the court from having to reconsider its . . . Memorandum Opinion

and supplemental order.”). In view of the positions advanced in

the cross-motions for reconsideration, the Court exercises its

discretion under 25 U.S.C. § 5331(a), grants injunctive and

mandamus relief to CITC, and directs IHS to award CITC facility

support costs. Accordingly, the Court GRANTS IN PART CITC’s

cross-motion for reconsideration, and VACATES the November 7,

2018 Remand Order.

       C. Award Amount

     The remaining issue is whether CITC’s requested amount of

facility support costs is “reasonable and allowable” under 25

U.S.C. § 5325(a)(3)(A). The Court observed in its prior Opinion

that it could not assure itself that the requested amount of

$467,201.50 reflects the “reasonable and allowable costs” for

facility support costs funding. Cook I, 348 F. Supp. 3d at 17

(citing 25 U.S.C. § 5325(a)(2), (3)); see also Compl., ECF No. 1

at 10 (“Relief Requested”). Nothing in the briefing on the

question of the appropriate remedy has reassured the Court that

the requested amount does not duplicate any funding already

provided.

     CITC argues that the record provides a “basis for

concluding that the amount CITC requested was ‘reasonable and

                               33
allowable’ [because] CITC’s 2014 contract proposal and

supporting documentation, ECF No. 13-5, reflect that the amount

CITC proposed came directly from CITC’s 2013 independent audit,

ECF No. 11-1 at 171 (showing $479,040 as the total facilities

expenditures).” 15 Pl.’s Mot. for Recons., ECF No. 52 at 24.

Defendants argue that CITC’s requested amount is based on a 2013

independent audit, and “[i]t therefore makes more sense for

[CITC] to rely upon its FY 2014 audited financial statement to

demonstrate the costs it incurred for FY 2014.” Defs.’ Opp’n,

ECF No. 60 at 15. Defendants point to CITC’s “inconsistent

information” for its requested amount, noting that the

administrative record shows “facilities costs totaling $465,865”

is “composed of a variety of costs such as telephone, equipment,

and repair and maintenance, which are routinely identified

separately from facilities expenses in Plaintiff’s financial

statements.” Id. CITC characterizes Defendants’ objections as

“post-hoc justifications.” Pl.’s Reply, ECF No. 62 at 12. CITC

contends that the “$465,865” amount was not the final amount.

Id. And “CITC was clear in its April 11, 2014 proposal that it

was requesting $479,040 in facilities costs (later subject to an

offset).” Id. (emphasis in original) (citing Pl.’s Ex. C, ECF




15The Court takes judicial notice of the records in these
proceedings. Akers v. Watts, 589 F. Supp. 2d 12, 15 (D.D.C.
2008) (Sullivan, J.).
                                34
No. 13-5 at 1). Further, CITC asserts that it “showed how [the

$479,040 in facilities costs] came directly from CITC’s [2013]

audited financial statement.” Id. (citing Pl.’s Ex. C, ECF No.

13-5 at 2); see also Admin. R., ECF No. 11-1 at 167 (showing

“Facilities” expenses were $479,040 for the year ending in

September 30, 2013).

     Because CITC has not directly addressed Defendants’

argument that the requested amount for the facility support

costs should be based on the 2014 audited financial statement,

see id., the Court will take the same approach that was taken in

Pyramid Lake Paiute Tribe v. Burwell. In that case, the court

found that IHS did not provide a valid justification in its

declination decision for the tribe’s contract proposal as

required by the ISDEAA. Pyramid Lake, 70 F. Supp. 3d at 537,

545. The court directed the parties to negotiate the appropriate

amount for the contract because the record did not establish the

amount that IHS would have otherwise provided for the program.

Id. at 545. Here, “CITC is open to exploring a negotiated

resolution, as the courts encouraged the parties to do in

Maniilaq II and Pyramid Lake[.]” Pl.’s Mot. for Recons., ECF No.

52 at 20. The Court therefore directs the parties to negotiate

the appropriate amount for the facility support costs, and

submit to the Court a joint proposed order and final judgment.

     The Court next considers Defendants’ request to limit the

                               35
amount of facility supports costs to the 2014 proposal at issue

in this case. Defs.’ Mot. for Recons., ECF No. 43 at 6; Defs.’

Opp’n, ECF No. 60 at 18. The Court remanded the 2014 contract

proposal to IHS for a determination “regarding the amount of

facility support costs that should be funded as [CSC], beginning

with the 2014 contract to present.” Remand Order, ECF No. 38 at

1-2 (emphasis added); see also Cook I, 348 F. Supp. 3d at 17

(ordering that “on remand, IHS must review CITC’s proposal in a

manner consistent with this Memorandum Opinion and determine the

amount of facility support costs that should be funded as

contract support costs beginning with the 2014 contract to

date”). Defendants argue that the Court may only consider the

2014 contract because the Court lacks jurisdiction to consider

any other years. Defs.’ Opp’n, ECF No. 60 at 18. Defendants

correctly point out that “[a]ny potential amount for subsequent

years—and [fiscal years] 2015–2017 are at issue in separate

cases—will be determined in those separate, related cases.” Id.

     CITC agrees that the 2014 proposal is the only proposal at

issue in this case. Pl.’s Mot. for Recons., ECF No. 52 at 31.

Nonetheless, CITC argues that the Court was correct to consider

future years because the court in Maniilaq II ordered “the

parties to discuss . . . the proper amount of compensation for

[a] clinic lease . . ., and how the amount of lease compensation

shall be determined in subsequent years.” Id. at 32 (quoting

                               36
Maniilaq II, 170 F. Supp. 3d at 256). Unlike the court’s order

in Maniilaq II that directed the parties to discuss the proper

amount, this Court in Cook I remanded the 2014 contract proposal

to IHS with specific directions to determine the amount of

facility support costs beginning with the 2014 contract to date.

Compare Maniilaq II, 170 F. Supp. 3d at 256, with Cook I, 348 F.

Supp. 3d at 17. CITC neither responds to Defendants’ argument

that this Court lacks jurisdiction to consider contracts that

are not at issue in this case, nor challenges Defendants’

argument that the Court will determine any potential amounts for

subsequent years in separate, related cases. See generally Pl.’s

Reply, ECF No. 62. The Court therefore vacates the portion of

Cook I that remanded CITC’s 2014 contract proposal to IHS for a

determination regarding the amount of facility support costs

that should be funded as contract support costs beginning with

the 2014 contract to date. Accordingly, the Court GRANTS IN PART

Defendants’ motion for reconsideration. 16 See Defs.’ Mot. for

Recons., ECF No. 43 at 6.




16The Court DENIES Defendants’ motion for reconsideration with
respect to Defendants’ request that this Court “[r]emand[] the
matter to [IHS] for a determination consistent with this
Memorandum Opinion regarding the amount of facility support
costs in Plaintiff’s 2014 contract proposal that should be
funded as contract support costs.” Defs.’ Proposed Order, ECF
No. 43-1 at 1.
                                37
       D. CITC’s Motion for Attorneys’ Fees and Costs

     CITC moves for an award of attorneys’ fees in the amount of

$75,141.56 and costs in the amount of $3,590.92 under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. See Pl.’s Mot.

for Att’ys Fees & Costs, ECF No. 41 at 1. Defendants oppose this

motion. See Defs.’ Opp’n, ECF No. 58 at 1-13.

     Section 2412(d) provides that “[a] party seeking an award

of fees and other expenses shall, within thirty days of final

judgment in the action, submit to the court an application for

fees and other expenses which shows”: (1) “the party is a

prevailing party”; (2) that the applicant “is eligible to

receive fees under this subsection”; (3) the “itemized

statement”; and (4) “that the position of the United States was

not substantially justified.” 28 U.S.C. § 2412(d)(1)(B)

(emphasis added); see also LCvR 54.2 (“In any case in which a

party may be entitled to an attorney’s fee from another party,

the Court may, at the time of entry of final judgment, enter an

order directing the parties to confer and to attempt to reach

agreement on fee issues.” (emphasis added)).

     Because the parties agree that the Court did not enter a

final judgment, the Court retains jurisdiction in this case and

exercises its discretion to hold in abeyance CITC’s motion for

attorneys’ fees and costs. See SecurityPoint Holdings, Inc. v.

Transp. Sec. Admin., 836 F.3d 32, 38 (D.C. Cir. 2016) (“When a

                               38
court retains jurisdiction, the civil action remains ongoing,

and any fee motion must await final judgment.”). The Court also

finds that holding in abeyance CITC’s motion for attorneys’ fees

will conserve judicial resources pending the appeal. See Forras

v. Rauf, 74 F. Supp. 3d 1, 3 (D.D.C. 2014) (finding that “it

[was] in the interests of justice and judicial economy to hold

the motion for attorney fees in abeyance” where a party appealed

the court’s ruling and the matter was pending before the D.C.

Circuit). Accordingly, the Court HOLDS IN ABEYANCE CITC’s motion

for attorneys’ fees and costs until further Order of this Court.

       E. CITC’s Bill of Costs

     CITC filed a Bill of Costs on November 20, 2018, seeking

fees of the Clerk in the amount of $400. Pl.’s Bill of Costs,

ECF No. 40 at 1. Defendants filed their opposition brief on

December 4, 2018, see Defs.’ Resp., ECF No. 42 at 1-3, and CITC

filed its reply brief on December 10, 2018, see Pl.’s Reply, ECF

No. 44 at 1-6. Local Civil Rule 54.1 permits a prevailing party

to file a bill of costs after the entry of a final judgment. See

LCvR 54.1(a) (“A bill of costs must be filed within 21 days

after entry of judgment terminating the case as to the party

seeking costs, unless the time is extended by the Court.”); see

also LCvR 54.1(c) (“The Clerk shall tax costs after the judgment

has become final or at such earlier time as the parties may

agree or the Court may order.”). While the Local Civil Rules

                                 39
“vest the Court with discretion to award costs before final

judgment,” Cobell v. Norton, 319 F. Supp. 2d 36, 41 (D.D.C.

2004), the Court will not exercise its discretion to do so.

Because no final judgment has been entered in this case, the

Court DENIES WITHOUT PREJUDICE CITC’s Bill of Costs.

IV.   Conclusion

      For the reasons set forth above, the Court GRANTS IN PART

and DENIES IN PART CITC’s cross-motion for reconsideration, and

GRANTS IN PART and DENIES IN PART Defendants’ motion for

reconsideration. The Court VACATES the portion of the November

7, 2018 Memorandum Opinion and Order which remanded CITC’s 2014

contract amendment proposal to IHS. The Court HOLDS IN ABEYANCE

CITC’s motion for attorneys’ fees, and DENIES WITHOUT PREJUDICE

CITC’s Bill of Costs.

      By no later than September 5, 2019, the parties shall

jointly submit a proposed order and a proposed final judgment.

      SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           August 14, 2019




                                40
